SUMMARY ORDER
UPON DUE CONSIDERATION of this appeal from a judgment of the United States District Court for the Southern District of New York (Richard C. Casey, Judge ), it is hereby
ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Hinton T. Causey, fro se, appeals from the judgment of the United States District Court for the Southern District of New York (Richard C. Casey, Judge ) granting summary judgment for the defendant Board of Education in Causey’s racial discrimination action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S .C. § 20Q0(e).
On appeal, Causey argues that (1) the magistrate and district court judges failed to address the issues in his case, namely, they failed to consider the affidavits he submitted in response to the Board of Education’s motion for summary judgment, and (2) the district judge improperly adopted the magistrate judge’s report and recommendation.
Contrary to Causey’s arguments, the magistrate and district court judges thoroughly reviewed all of the evidence submitted by both parties with respect to Causey’s racial discrimination, hostile work environment, and harassment claims. Specifically, the magistrate judge cited to the affidavit Causey submitted in opposition to the defendant’s motion for summary judgment at least five times in his report and recommendation and the district court considered the facts contained therein as well. After undertaking a de novo review of the record, including, inter alia, Causey’s affidavit in opposition to the New York City Board of Education’s motion for summary judgment and the attachments thereto, we agree with the magistrate judge’s report and recommendation and the district court’s order adopting the report that Causey’s submissions do not create a material issue in dispute, and therefore, summary judgment was proper.
To the extent that Causey attempts to appeal the district court’s dismissal of his complaint against defendant Alan Lentin, the principal of the school where Causey taught, Causey waived review of that issue because he never objected to the magistrate judge’s report and recommendation on that ground, and the report and recommendation stated that Causey’s failure to object to it would preclude appellate review and cited the applicable statutory provisions. See Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989). In any event, the district court properly dismissed the complaint with respect to Lentin. See Tomka v. Seiler Corp., 66 F.3d 1295, 1313 (2d Cir.1995) (holding that individual defendants with supervisory control over plaintiff may not be held personally hable under Title VII).
For the reasons herein, the judgment of the district court is AFFIRMED.